COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON EMERGENCY MOTION

Appellate case name:     In re Roylynn Hunter Vor Nickerson

Appellate case number:   01-21-00637-CV

Trial court case number: 15-FD-0387

Trial court:             306th District Court of Galveston County

Date motion filed:       November 15, 2021

Party filing motion:     Relator


       It is ordered that the motion for emergency temporary relief is denied. See TEX. R. APP.
P. 52.10.


Judge’s signature: _____/s/ Sherry Radack________
                    Acting individually

Date: ____November 15, 2021_____